     Case 1:19-cv-03142-KBJ Document 1-2 Filed 10/21/19 Page 1 of 9



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

JOSE RIVERA,
JOSE EFRAIN RENDEROS,
DONNY CERNA, and
ANGEL MAURICIO VARGAS

          Plaintiffs,

    v.                                Civil Action No.

JUAN NUALA,
EDUARDS WOOD FLOORS, LLC,
and
CURBIO, INC.,

          Defendants.



                         NOTICE OF REMOVAL

                              EXHIBIT A

                         Superior Court Complaint
Case 1:19-cv-03142-KBJ Document 1-2 Filed 10/21/19 Page 2 of 9
Case 1:19-cv-03142-KBJ Document 1-2 Filed 10/21/19 Page 3 of 9
Case 1:19-cv-03142-KBJ Document 1-2 Filed 10/21/19 Page 4 of 9
Case 1:19-cv-03142-KBJ Document 1-2 Filed 10/21/19 Page 5 of 9
Case 1:19-cv-03142-KBJ Document 1-2 Filed 10/21/19 Page 6 of 9
Case 1:19-cv-03142-KBJ Document 1-2 Filed 10/21/19 Page 7 of 9
Case 1:19-cv-03142-KBJ Document 1-2 Filed 10/21/19 Page 8 of 9
Case 1:19-cv-03142-KBJ Document 1-2 Filed 10/21/19 Page 9 of 9
